COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )                 No.  08-06-00026-CR
                                                                              )
IN RE:  LAWRENCE FEW                                  )                      AN ORIGINAL
                                                                              )
                                                                              )     HABEAS CORPUS PROCEEDING
                                                                              )
                                                                              )
 
 
O
P I N I O N
 
The opinion issued
on March 9, 2006, is hereby withdrawn and the following is the opinion of the
Court.
Lawrence Few has
filed an application for a post conviction writ of habeas corpus, seeking
relief from a felony conviction.  This
Court does not have original habeas jurisdiction in criminal matters.  See Ater
v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.Crim.App.
1991); Ex parte Hearon, 3 S.W.3d 650, 650 (Tex.App.--Waco 1999, orig. proceeding); Dodson v. State,
988 S.W.2d 833, 835 (Tex.App.--San Antonio 1999, no
pet.); Ex parte Hawkins, 885 S.W.2d 586, 588 (Tex.App.--El
Paso 1994, orig. proceeding). 
Therefore, the application for a writ of habeas corpus is dismissed for
lack of jurisdiction.
March
10, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., Chew and Parks, JJ.
(Parks, J., Sitting by Assignment)
 
(Do Not Publish)